Citation Nr: 1104837	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as recurring rashes of the arms, legs, face, neck, and 
stomach.

2.  Entitlement to service connection for follicular 
degeneration.

3.  Entitlement to an initial compensable disability rating for 
Sjogren's Syndrome with bilateral dry eye syndrome.

4.  Entitlement to an initial disability rating in excess of 10 
percent for Hashimoto's thyroiditis.

5.  Entitlement to an initial compensable disability rating for 
sinusitis, claimed as headaches.

6.  Entitlement to an initial compensable disability rating for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1983 to 
October 1989 and from July 1991 to December 2006.    

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston Salem, North 
Carolina, which, inter alia, denied service connection for 
recurring rashes of the arms, legs, face, neck, and stomach, and 
for follicular degeneration; and granted service connection for 
Sjogren's Syndrome with bilateral dry eye syndrome, Hashimoto's 
thyroiditis, sinusitis, and irritable bowel syndrome, and 
assigned these disabilities the disability ratings indicated 
above.  The jurisdiction of the Veteran's claims folder was 
subsequently transferred to the RO in Nashville, Tennessee, which 
forwarded her appeal to the Board.

In the aforementioned April 2007 rating decision, the RO also 
granted service connection for cervical strain, lumbar strain, 
right carpal tunnel syndrome, left carpel tunnel syndrome, right 
and left retropatellar pain syndrome, left ankle tendonitis, and 
allergic rhinitis.  However, the Veteran did not appeal either 
the initial ratings or effective dates assigned for these 
conditions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (the Veteran must separately appeal these downstream 
issues).  Therefore, these issues are not before the Board.

On her December 2009 VA Form 9, the Veteran had requested a 
hearing before a member of the Board.  However, she canceled the 
hearing in February 2010 due to being out of the country and 
unavailable to appear for the hearing.

In February 2010, after certification of her appeal, the Veteran 
submitted additional medical evidence.  The submission of such 
evidence was accompanied by a waiver of RO consideration.  38 
C.F.R. § 20.1304(c) (2010).

Issues 1-5 are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's irritable bowel syndrome is manifested by no more 
than a mild impairment due to bowel function disturbance with 
occasional episodes of abdominal distress.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.114, Diagnostic Codes 7319 and 7327 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in July 2006.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate her claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence she was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

The Board notes that the claim at issue stems from an initial 
rating assignment.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that an appellant's 
filing of a notice of disagreement (NOD) regarding an initial 
disability rating or effective date, such as the case here, does 
not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  
Indeed, the Court has determined that to hold that 38 U.S.C.A. 
§ 5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 38 
U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that 
the holding was limited to situations where service connection 
was granted and the disability rating and effective date were 
assigned prior to the November 9, 2000, enactment of the VCAA.  
If this did not occur until after that date, as the case here, 
the Veteran is entitled to pre-decisional notice concerning all 
elements of her claim, including the downstream disability rating 
and effective date elements.  Moreover, if she did not receive 
this notice, for whatever reason, it is VA's obligation to 
explain why the lack of notice is not prejudicial - i.e., 
harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008), that where a service connection 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess, 
Dunlap, and Sanders, supra.  In this regard, the Court emphasized 
its holding in Dingess that "once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and SOCs described within 38 U.S.C.A. §§ 5104 
and 7105 control as to further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements ...."  
Id. 

In any event, the Veteran in this case does not contend, nor does 
the evidence show, that any notification deficiencies, either 
with respect to timing or content, have resulted in prejudice.  
Specifically, the RO provided the Veteran with downstream Dingess 
and increased rating notices pertaining to the disability rating 
and effective date elements of her higher initial rating claim in 
July 2006, prior to the adjudication of her claim in April 2007.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  Further, the Veteran was afforded an 
opportunity to provide testimony in support of her claim in 
February 2010, but had to cancel the hearing due to being 
unavailable to report for the hearing.  The VA also has provided 
the Veteran with a VA examination in connection with her claim.  
The Veteran also has submitted numerous statements in support of 
her claim.  There is no indication that any additional evidence 
remains outstanding.  Thus, the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of her disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

For claims involving an initial rating assignment, as the case 
here, the Board is required to evaluate all the evidence of 
record reflecting the period of time between the effective date 
of the initial grant of service connection (here, January 1, 
2007) until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, 
the Board must consider whether there have been times since the 
effective date of the Veteran's award when her disability has 
been more severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26. 

The Veteran's irritable colon syndrome disability is currently 
evaluated as zero percent disabling under Diagnostic Codes 7327, 
diverticulitis, and 7319, irritable colon syndrome.  38 C.F.R. § 
4.114.  The evaluation is effective January 1, 2007. 

Under Diagnostic Code 7327, diverticulitis is to be rated as 
irritable colon syndrome, peritoneal adhesions, or colitis, 
ulcerative, depending on the predominant disability picture.  
Under Diagnostic Code 7319, a 0 percent rating is warranted for 
mild irritable colon syndrome manifested by disturbances of bowel 
function with occasional episodes of abdominal distress.  A 10 
percent rating is warranted for moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating requires severe 
irritable colon syndrome manifested by diarrhea, or alternating 
diarrhea and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114.

A review of the evidence of record reveals that, in service, the 
Veteran was treated for complaints of nausea and diarrhea in 
April 1987 and September 1987.  She was treated for abdominal 
pain in the right lower quadrant in March 1994.  She was seen for 
nausea and diarrhea in November 1997, with an assessment of 
gastroenteritis.  She complained of right lower quadrant pain in 
May 1998.  In April 1999, she complained of abdominal pressure 
and cramping in the lower abdomen.  At the time, she was assessed 
with pelvic inflammatory disease.  In January 2004, she received 
an assessment of constipation.  The Veteran complained of stomach 
pain and a two-year history of chronic constipation and diarrhea 
in June 2004.  She indicated undergoing a colonoscopy with 
negative results in 2003, and having two or three polyps removed 
at the time.  The assessment in June 2004 was rule/out 
adenomyosis, fibroids.  In October 2004, she was treated for 
epigastric and lower-quadrant abdominal cramping.  She also 
complained of constipation.  A transvaginal ultrasound was 
normal.  From January to June 2005, she was seen for symptoms of 
irritable bowel syndrome.  In May 2005 and June 2005, she was 
seen for abdominal pain.  

Post-service, the Veteran was provided a VA examination in 
October 2006.  At the time, she complained of having abdominal 
pain in the lower abdomen for more than 2/3 of the year.  The 
pain was sometimes aching and sometimes sharp and stabbing.  She 
also reported nausea, vomiting, chronic constipation, diarrhea, 
and alternating diarrhea and constipation.  The nausea occurred 
approximately 2-3 times weekly; the constipation occurred 
approximately 4 times a month; and the diarrhea occurred about 12 
days a month.  During a flare-up, the Veteran could not finish a 
meal without visiting the restroom, which resulted in hemorrhoids 
approximately 3 times a month.  The symptoms described occurred 
intermittently.  The number of attacks reported within the past 
year was 18.  Examination of the abdomen revealed no tenderness.  
An upper gastrointestinal (GI) series showed small diverticulum 
from the gastic fundus; otherwise, it was unremarkable.  The 
examiner provided a diagnosis of irritable bowel syndrome, with 
subjective factors being the Veteran's history of abdominal 
cramping, nausea, and bowel changes.  The objective factors were 
medical records of the diagnosis and treatment for irritable 
bowel syndrome.

Post-service treatment records reveal infrequent complaints of 
constipation and rectal pressure while having a bowel movement.  
See private treatment records dated in June 2005, December 2006, 
November 2007, and December 2007.  A July 2009 VA treatment 
record indicated that symptoms of irritable bowel syndrome were 
improving, with less constipation.  Recent VA treatment records 
indicate no complaints of, or treatment for, symptoms of 
irritable bowel syndrome. 

Upon review of the evidence, a higher disability rating for 
irritable bowel syndrome is not warranted under either Diagnostic 
Codes 7327-7319.  38 C.F.R. § 4.7.  The evidence on file does not 
reflect that the disability picture of the Veteran's irritable 
bowel syndrome is productive of moderate symptoms, that is, 
frequent episodes of bowel disturbance with abdominal distress.  
As reflected by the evidence of record, the Veteran's irritable 
bowel syndrome has improved since her initial diagnosis.  There 
is no evidence of complaints of frequent episodes of bowel 
disturbance with abdominal distress.  The predominant feature is 
occasional constipation.

There also are no other appropriate diagnostic codes to rate the 
Veteran's irritable bowel syndrome.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

Thus, as summarized above, the evidence overall does not show 
that the symptoms of the Veteran's irritable bowel syndrome is 
productive of more than mild symptoms, with disturbances of bowel 
function with occasional episodes of abdominal distress.  
Therefore, a higher rating in excess of the current 
noncompensable evaluation is not warranted at any time during the 
pendency of the appeal.  Fenderson, supra.

Further, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to the 
Compensation and Pension Service to consider whether it is 
warranted.  In this case, there is no evidence of any 
hospitalization associated with the irritable bowel syndrome in 
question.  In addition, the Board finds no evidence that the 
Veteran's irritable bowel syndrome markedly interferes with her 
ability to work above and beyond that contemplated by her 
separate schedular rating.  See 38 C.F.R. § 4.1 (indicating that 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability).  


ORDER

A compensable disability rating for irritable bowel syndrome is 
denied.


REMAND

Before addressing the merits of the claim for service connection 
for a skin disorder and for follicular degeneration; and for 
higher initial ratings for Sjogren's Syndrome with bilateral dry 
eye syndrome, Hashimoto's thyroiditis, and sinusitis, the Board 
finds that additional development of the evidence is required.

First, the Veteran has identified and authorized the release of 
private treatment records.  In a VA Form 21-4142 received in July 
2008, the Veteran identified several physicians from whom she 
receives treatment for Sjogren's Syndrome, Hashimoto's 
thyroiditis, and her skin disorder.  While some of these 
treatment records have been associated with the claims file, 
complete copies have not been obtained.  Furthermore, no post-
service private treatment records dated after 2009 have been 
obtained.  In this regard, VA's duty to assist includes obtaining 
records of the Veteran's relevant VA medical treatment.  38 
U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  However, VA 
also has a duty to make reasonable efforts to obtain relevant 
records, including private records, that the claimant adequately 
identifies, and notify the claimant of such efforts whenever it 
is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Because any treatment that the Veteran has received for 
the disabilities on appeal since her discharge from service may 
be relevant to her claim, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them would 
be futile.  The Veteran also has to be apprised of this.

Next, new VA examinations are needed to determine the current 
nature and etiology of the Veteran's skin disorder and follicular 
degeneration.  In this regard, in disability compensation 
(service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence of in-service incurrence or aggravation 
of a disease or injury, and (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

With regard to the Veteran's skin disorder, an October 2006 VA 
examiner indicated that there was no diagnosis because rashes of 
the arms, legs, neck, face, and abdominal area had resolved.  
Thereafter, the Veteran's claim for service connection for this 
disability was denied.  However, a review of recent treatment 
records reveals that the Veteran has recently received treatment 
for skin rash.  See, e.g., private treatment records from 
Vanderbilt University Medical Center dated in December 2009.  In-
service treatment records also reveal multiple complaints for 
skin rashes and treatment for the same.  Thus, another VA 
examination is necessary to determine whether the Veteran has a 
current skin disorder and whether any current skin disorder is 
related to the skin rashes she experienced during service.

With regard to the Veteran's alleged follicular degeneration, the 
aforementioned October 2006 VA examiner noted reports of alopecia 
since 2002.  The Veteran reported constant itching and 
brittleness and breakage of hair.  Over the previous 12 months, 
the Veteran had received injections for the disorder.  The 
Veteran reported having to wear hairpieces because of thin hair.  
The examiner noted that the Veteran had a hair weave in place 
that made close examination of the scalp difficult.  The 
diagnosis of follicular degeneration was provided.  However, the 
RO subsequently denied service connection because there was no 
evidence of a permanent residual or chronic disability following 
service.  

In this case, the Board notes that the Veteran was diagnosed with 
alopecia and follicular degeneration during service.  
Furthermore, a review of recent treatment records indicates that 
the Veteran continues to receive treatment for hair loss.  See, 
e.g., private treatment record dated in December 2008 and 
statement from M. David, M.D., dated in December 2008.  Thus, 
another VA examination is needed to determine whether there is 
any current follicular degeneration or alopecia, and whether any 
current such disorder or residuals or symptomatology thereof is 
related to the diagnoses of alopecia and follicular degeneration 
in service.

Finally, updated VA examinations are needed to determine the 
current nature, extent, and severity of the Veteran's Sjogren's 
Syndrome, Hashimoto's thyroiditis, and sinusitis.  A review of 
the claims file indicates that the Veteran has complained of 
worsening symptoms of these disorders, including increased 
fatigue and cold intolerance, weight gain, memory loss, dry eyes, 
dry mouth resulting in dental disease and halitosis, xerostomia, 
incapacitating episodes, and frequent sinus headaches.  See, 
e.g., private treatment records dated in June 2008, December 
2008, and December 2009; statement from J. E. Williams, D.D.S., 
dated in February 2010; and Informal Hearing Presentation dated 
in September 2010.  Thus, new VA examinations are in order to 
determine the current severity of these disorders and whether 
increased ratings for them are warranted.  

Moreover, the last VA examination was performed in October 2006, 
which dates to over four years ago, and a more current 
examination would be helpful in deciding the Veteran's appeal, 
especially because she has recently complained of worsening 
symptoms.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month-old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the last examination).    

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a).  The duty to assist includes the 
conduct of a thorough and comprehensive contemporaneous medical 
examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Based on the Veteran's allegations and the elapsed time since 
previous VA examination, more updated VA examinations are 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all 
private physicians from whom she has received 
treatment for her skin disorder, follicular 
degeneration, Sjogren's Syndrome, Hashimoto's 
thyroiditis, and sinusitis since 2007.  If 
any private treatment records exist, the RO 
should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to submit 
such records.  All attempts to secure these 
records, and any response received, must be 
documented in the claims file.  If no records 
are available, a response to that effect is 
required and should be documented in the 
file.

2.  After completion of the above, arrange 
for the Veteran to undergo a VA examination, 
by an appropriate specialist, to determine 
the nature, severity, and etiology of any 
current skin disorder, including any rash or 
eczema found.  The claims file must be made 
available for review of her pertinent medical 
and other history, particularly the records 
of any recent relevant treatment.  

The examination should include any necessary 
diagnostic testing or evaluation.  Based on a 
physical examination and comprehensive review 
of the claims file, the examiner is asked to 
provide an opinion responding to the 
following questions:

(a)  Does the Veteran have a current skin 
disorder, including any type of rash or 
eczema?

(b)  If so, is the Veteran's current skin 
disorder at least as likely as not (50 
percent or more probability) due to her 
military service, including the recurring 
skin rashes she experienced during service?

(c)	Or, is it at least as likely as not 
that the Veteran's
current skin disorder is proximately due to, 
or the result of, any of her other service-
connected disabilities, including Sjogren's 
Syndrome and Hashimoto's thyroiditis?

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences for her claim.  

3.  Also arrange for the Veteran to undergo a 
VA examination, by an appropriate specialist, 
to determine the nature, severity, and 
etiology of any current follicular 
degeneration or alopecia, or any residuals or 
symptomatology thereof.  The claims file must 
be made available for review of her pertinent 
medical and other history, particularly the 
records of any recent relevant treatment.  

The examination should include any necessary 
diagnostic testing or evaluation.  Based on a 
physical examination and comprehensive review 
of the claims file, the examiner is asked to 
provide an opinion responding to the 
following questions:

(a)  Does the Veteran currently have 
follicular degeneration or alopecia, or any 
residuals or symptomatology thereof?

(b)  If so, is the Veteran's current 
follicular degeneration disorder, alopecia, 
or residuals thereof at least as likely as 
not (50 percent or more probability) due to 
her military service, including the diagnoses 
of follicular degeneration and alopecia she 
received during service?

(d)	Or, is it at least as likely as not 
that the Veteran's
current follicular degeneration, alopecia, or 
residuals or symptomatology thereof, is 
proximately due to, or the result of, any of 
her other service-connected disabilities, 
including Sjogren's Syndrome and Hashimoto's 
thyroiditis?

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences for her claim.  

4.  Arrange for the Veteran to undergo a VA 
examination, by an appropriate specialist, to 
determine the current extent and severity of 
her Sjogren's Syndrome.  The claims file must 
be made available for review of her pertinent 
medical and other history, including, in 
particular, the records of any recent 
treatment.  The examination report must state 
whether such review was accomplished.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  This 
examination must thoroughly and adequately 
address all the manifestations of Sjogren's 
Syndrome, including any dry eye syndrome, dry 
mouth disorder, dental disorder, dry skin, or 
other symptoms or residuals of Sjogren's 
Syndrome.   

The examiner also should discuss the extent 
to which the service-connected Sjogren's 
Syndrome affects the Veteran's ability to 
secure or maintain employment.  If the 
examiner cannot provide any requested 
information, the report should so state.

The Veteran is hereby advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences on her claim.

5.  Also arrange for the Veteran to undergo a 
VA examination, by an appropriate specialist, 
to determine the current extent and severity 
of her Hashimoto's thyroiditis.  The claims 
file must be made available for review of her 
pertinent medical and other history, 
including, in particular, the records of any 
recent treatment.  The examination report 
must state whether such review was 
accomplished.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  This 
examination must thoroughly and adequately 
address all the manifestations of Hashimoto's 
thyroiditis, including any fatigue, weakness, 
cold intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance, memory loss, bardycardia, 
sleepiness, weight gain, or constipation.   

The examiner also should discuss the extent 
to which the service-connected Hashimoto's 
thyroiditis affects the Veteran's ability to 
secure or maintain employment.  If the 
examiner cannot provide any requested 
information, the report should so state.

The Veteran is hereby advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences on her claim.

6.  Also arrange for the Veteran to undergo a 
VA examination, by an appropriate specialist, 
to determine the current extent and severity 
of her sinusitis.  The claims file must be 
made available for review of her pertinent 
medical and other history, including, in 
particular, the records of any recent 
treatment.  The examination report must state 
whether such review was accomplished.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  This 
examination must thoroughly and adequately 
address all the manifestations of sinusitis, 
including the number of incapacitating 
episodes of sinusitis per year, if any; 
headaches; any purulent discharge or 
crusting; pain; any antibiotic treatment and 
the duration of such treatment; tenderness of 
affected sinus; or any surgeries required.  
The examiner also should discuss the extent 
to which the service-connected sinusitis 
affects the Veteran's ability to secure or 
maintain employment.  If the examiner cannot 
provide any requested information, the report 
should so state.

The Veteran is hereby advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences on her claim.

7.  Readjudicate the Veteran's claim for 
service connection for a skin disorder, 
claimed as recurring rashes of the arms, 
legs, face, neck, and stomach; claim for 
service connection for follicular 
degeneration; claim for entitlement to an 
initial compensable disability rating for 
Sjogren's Syndrome with bilateral dry eye 
syndrome; claim for entitlement to an initial 
disability rating in excess of 10 percent for 
Hashimoto's thyroiditis; and claim for 
entitlement to an initial compensable 
disability rating for sinusitis, claimed as 
headaches, in light of the VA examinations 
and any additional evidence received since 
the June 2009 supplemental statement of the 
case (SSOC).  If the claims are not granted 
to the Veteran's satisfaction, send her and 
her representative another SSOC and give them 
an opportunity to respond before returning 
the file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


